





CITATION:
R. v. Roks, 2011 ONCA 618



DATE: 20110928



DOCKET: C48418



COURT OF APPEAL FOR ONTARIO



Feldman, Rouleau and Watt JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Adrian Roks



Appellant



P. Andras Schreck and Candice Suter, for the appellant



John Pearson, for the respondent



Reasons on appeal from conviction
          released July 20, 2011, and reported at 2011 ONCA 526.

Written submissions on sentence.



Sentence imposed on conviction of manslaughter entered by this
          Court on July 20, 2011.



Watt J.A.:



[1]

On July 20, 2011, the court entered a conviction
    of manslaughter under ss. 686(1)(b)(i) and (3) of the
Criminal Code
in
    substitution for a conviction of a second degree murder entered at the end of a
    judge alone trial on June 11, 2007.  I also decided that, rather than referring
    the issue of sentence to the trial court, I would impose sentence as s. 686(3)(b)
    entitles us to do.

[2]

I have received and considered written
    submissions by the parties. The quality of the written submissions rendered
    oral submissions unnecessary.

[3]

The reasons that follow explain why I consider
    that, had the appellant been properly convicted of manslaughter, rather than
    second degree murder, and sentenced for manslaughter on November 27, 2007, an
    appropriate sentence would have been imprisonment for a term of 10 years, less
    credit for time spent in pre-trial and pre-sentence custody.

The Circumstances of the Offence

[4]

The circumstances of the offence of which the
    appellant was convicted are described in the reasons for judgment on the appeal
    from conviction. For sentencing purposes, a brief recapture of those features
    that reflect the gravity of the appellants offence and the degree of his
    responsibility is all that is required.

[5]

The appellant was a key participant in a scheme
    to defraud an insurance company of the proceeds of a policy of fire insurance
    on the building and contents of a hardware store located near Woodbine and
    Danforth Avenue in Toronto. The plan was to empty the store of its inventory,
    set fire to it, get compensation for the loss from the insurer and use the
    funds to pay off the participants in the scheme and to construct a new building
    of condominium units on the vacated site.

[6]

The appellants role was to recruit the
    fire-setters who were essential to the scheme and provide an alibi for the
    owner of the property for the night of the fire, Christmas Eve, 2001. The
    appellant did not set the fire that killed one of the arsonists, nor give any
    instructions about the amount or distribution of the accelerant, gasoline, or
    the manner in which it was to be ignited. He was not at the scene when the
    explosion occurred.

[7]

The appellant was familiar with the hardware
    store and its immediate surroundings.  It is a reasonable inference that he
    knew the proximity of houses to the building that was to be destroyed, when the
    fire was being set, and why Christmas Eve was chosen.

[8]

The appellant did not foresee that anyone would
    likely be killed by setting fire to the unoccupied commercial premises on
    Christmas Eve. That said, he was a party to an inherently dangerous act, a
    reasonably foreseeable consequence of which was that someone could be harmed in
    a way that was neither trivial nor transitory. The arson was planned and
    motivated by financial gain.

The Circumstances of the Offender

[9]

When the scheme was hatched and the fire set,
    the appellant was 31 years old and had no previous criminal convictions. He
    left school prior to completing grade 11 and had opened a tanning salon that he
    operated with his wife. Although he was without prior convictions, the evidence
    adduced at trial demonstrated his contemporaneous involvement in several
    fraudulent schemes. The appellant is now 41 years old.

[10]

Before trial, the appellant had been detained in custody for seven
    weeks until he was released on a recognizance that included strict terms. After
    13 months, the restrictive terms were loosened somewhat. He remained subject to
    these less restrictive terms for a further 16 months.

[11]

The trial judge revoked the appellants judicial interim release
    when she convicted him of second degree murder and he remained in custody until
    sentenced to life imprisonment five and one-half months later. He has been a
    federal penitentiary inmate for about 46 months.

The Positions of the Parties

[12]

For the appellant, Mr. Schreck and Ms. Suter submit that an
    appropriate range of sentence in these circumstances, exclusive of credit for
    time spent in custody, is 7-8 years. They say that this is not a case of what
    some would term aggravated manslaughter. The record is bereft of any of the
    indicia associated with aggravated manslaughter, such as gratuitous violence
    or brutality, thus taking the case out of the 8‑12 year sentencing range.
    With credit for time spent in pre-sentence custody, the appellant says that a
    fit sentence would be six years to be served concurrently with a sentence of
    equivalent length previously imposed for conspiracy to commit arson and that
    runs from November 27, 2007, as a result of s. 687(2) of the
Criminal Code
.

[13]

For the respondent, Mr. Pearson contends that the appropriate range
    of sentence in this case is a penitentiary sentence of 13-15 years in length
    less credit for pre-release custody only. He says that the appellant played a
    major role in a crime that was planned for months and motivated entirely by financial
    gain. The fire that was planned and set created a palpable risk of harm to
    others including nearby residents and emergency workers. Mr. Pearson says that
    the only potential mitigating factor that warrants consideration is that the
    appellant has no previous convictions, and even that is offset by the
    appellants involvement in other contemporaneous criminal activity.

The Governing Principles

[14]

The paramount sentencing objectives at work in this case are
    denunciation and deterrence. That said, since I am sentencing a first offender,
    I must not lose sight of the prospect of rehabilitation. The sentence I impose
    must be proportionate to the gravity of the appellants offence, and the degree
    of his responsibility.

[15]

The principle of parity expressed in s. 718.2(b) of the
Criminal
    Code
requires us to take into consideration that a sentence should be
    similar to sentences imposed on similar offenders for similar offences
    committed in similar circumstances.

[16]

Parity is not equivalence, nor is similar, identical. Crucial to the
    parity principle expressed in s. 718.2(b) are the cumulative requirements of

·

similar offences

·

similar offenders

·

similar circumstances

Similar offenders should receive
    similar sentences for similar offences committed in similar circumstances. When
    the similarities begin to fall away, however, so does the principle.  Offenders
    may be at different ages and stages, have different antecedents and realistic
    prospects for rehabilitation, and greater or lesser involvement in or
    responsibility for an offence.  Some plead guilty and co-operate with
    authorities. A discount may follow in their cases.  Others plead not guilty and
    have a trial. They dont get the discount.

[17]

The principle of parity does
not
require that the sentences
    imposed on everyone involved in the scheme to burn down the Woodbine building and
    collect the insurance proceeds be the same. Fire-setters, prime movers and
    middlemen have different roles. Some are first offenders, others dedicated
    recidivists.  Some plead guilty and provide evidence for the prosecution, while
    others keep their own counsel. Some suffer life‑threatening and
    permanently disfiguring injuries, but others dont. The arsonist and the middleman
    are not similar offenders with similar roles in this offence.
[1]

The Principles
    Applied

[18]

The appellant, a mature adult, was a principal in a calculated
    scheme to defraud an insurance company of the proceeds of a fire insurance
    policy on a commercial building and its contents. The motive for this scheme
    was financial gain, principally for the owners of the building. The appellant was
    to be compensated for his role as well.

[19]

The scheme involved setting fire to an unoccupied commercial
    building on Christmas Eve. The building was to be destroyed by fire. The
    appellant knew that the building was surrounded by other commercial buildings
    and private homes. The risk to others, both residents and emergency workers,
    was palpable.

[20]

The appellants crime, manslaughter, involved the death of one of
    the participants in the scheme. The appellants role was that of a middleman
    who recruited those who would set the fire. While the nature of his
    participation, the circumstances of the offence and the governing principles of
    sentence warrant a substantial penitentiary sentence, the range of sentence
    proposed by the respondent is unsupported by authority and well beyond the
    range that I consider to be fit.

[21]

I consider that a sentence of 10 years imprisonment imposed on the
    original date of sentence, November 27, 2007, less credit for time spent in
    pre-sentence custody, would meet the ends of justice.

[22]

The authority to impose sentence where a court of appeal has substituted
    a conviction under ss. 686(1)(b)(i) and 686(3) resides in s. 686(3). The
    court may affirm the sentence passed by the trial court or impose a sentence
    that is warranted in law. Where the original sentence is affirmed, it runs from
    the date of its imposition by the trial court. Section 686(3)(b), which permits
    us to impose a sentence that is warranted in law, says nothing about the
    commencement date of the sentence imposed for the substituted conviction.

[23]

As a general rule, at least in the absence of a relevant provision
    that provides otherwise, a carceral sentence commences when it is imposed under
    s. 719(1) of the
Criminal Code
. Section 719(4) provides the term of
    imprisonment commences or is deemed to be resumed on the day in which the
    person is taken into custody under the sentence.

[24]

When a court of appeal dismisses an appeal under s. 686(1)(b)(i),
    substitutes a conviction for another offence under s. 686(3), and decides to
    impose a sentence warranted in law for the substituted conviction, the effect
    of the general rule of s. 719(1) is that the sentence a court of appeal imposes
    commences when it is imposed, unless some applicable legislation provides
    otherwise.

[25]

Section 686(3), for that matter any subsection in s. 686, contains
    no provision that would invoke the exception to the commencement date
    established by s. 719(1), at least where the original sentence is not being affirmed:
R. v. Boyd
(1979), 47 C.C.C. (2d) 369 (Ont. C.A.), at p. 372. The
non
    obstante
provisions of s. 719(4) mandate no contrary conclusion in these
    circumstances to the general rule of s. 719(1). Thus, the sentence imposed for
    the substituted conviction of manslaughter will commence on the date this
    judgment is released.

[26]

As this court did in
R. v. Carrière
(2002), 164 C.C.C. (3d)
    569, I determine first what would have been an appropriate sentence for the
    appellant had he been sentenced for manslaughter on November 27, 2007, rather
    than for second degree murder. That sentence would include any credit accorded
    the appellant for time spent in pre-sentence custody.

[27]

In my view, an appropriate sentence for the appellant on a
    conviction of manslaughter on November 27, 2007, would have been 10 years
    imprisonment, less 15 months credit for pre-sentence custody.
[2]
In other words, a fit
    sentence then would have been a penitentiary sentence of 8 years, 9 months.

[28]

When under a sentence of imprisonment for life on his conviction of
    second degree murder, the appellants time in custody counted towards his parole
    eligibility date under s. 746(a) of the
Criminal Code
. Since
    November 27, 2007, he has served approximately 46 months of that sentence.  In my
    view, he is entitled credit for that period on a 1:1 basis in the sentence
    imposed that commences with the release of this judgment. That 46 month period
    should be deducted from the sentence of 8 years, 9 months that should have been
    imposed on the November 27, 2007.

Conclusion

[29]

For these reasons, I would impose a sentence of imprisonment in a
    federal penitentiary for a term of 4 years 11 months to commence on the date on
    which this judgment is released. The sentence on the conspiracy to commit arson
    is governed by s. 687(2) of the
Criminal Code
and commenced on November
    27, 2007. The sentences should be served concurrently with each other.

[30]

If the appellants DNA profile is not already in the national DNA
    data bank, an order shall issue requiring him to provide suitable samples for
    the purpose of forensic DNA analysis.

David
    Watt J.A.

I
    agree K. Feldman J.A.

I
    agree Paul Rouleau J.A.

RELEASED:  September 28, 2011 KF





[1]
The sentences imposed on Paskalis, one of the fire-setters, and on McMaster, a
    person who removed inventory from the building prior to the fire, are described
    in our reasons on the conviction appeal:
R. v. Roks
2011 ONCA 526, at
    paras. 154-155.



[2]
The trial judge credited the appellant on a 1:1 basis for time spent in custody
    between conviction and sentence.  On a conviction of second degree murder this
    period counted for parole eligibility purposes.  On the manslaughter
    conviction, s. 746(a) does not apply.  In the result, I have credited all
    pre-sentence custody at the rate of 2:1.


